Citation Nr: 0715787	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for congenital 
condition of the right foot (claimed as rheumatoid arthritis 
and arthritis of the feet).

2.  Entitlement to service connection for arthritis of the 
neck.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of November 2006.  This 
matter was originally on appeal from a May 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in April 2006 at the RO; a 
transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that the veteran's 
right foot condition is congenital in origin and does not 
show that it was aggravated during active duty service.

3.  The competent medical evidence fails to show that the 
veteran developed arthritis of the neck in service, or within 
one year thereafter. 




CONCLUSIONS OF LAW

1.  A congenital condition of the right foot (claimed as 
rheumatoid arthritis and arthritis of the feet) was not 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.159, 3.303 (2006).  

2.  Arthritis of the neck was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in April 2003, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also essentially requested 
that the veteran send any evidence in his possession that 
pertained to the claim.   

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

A review of the record also shows that the Board's November 
2006 remand directive has been satisfied.  In response to 
that remand, the RO reconsidered the claims in light of the 
new evidence the veteran submitted and issued a supplemental 
statement of the case (SSOC), dated in November 2006.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and all 
private medical records that the veteran requested.  The RO 
also provided the veteran with a VA spine and foot 
examination.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.

Evidence

The veteran's DD Form 214 showed that he was a General 
Dentistry Officer while in the service.

The veteran's service medical records showed that in August 
1968, he was treated for pain along the lateral aspect of the 
right foot.  The examiner noted a congenital short 4th 
metatarsal and shortened appearing 4th toe.  In a 
chronological record of medical care, dated in April 1969, 
the examiner reported that the veteran's congenital 
shortening of the right 4th metatarsal resulted in 
instability of the lateral aspect of the foot and cramps.  

In a chronological record of medical care, dated in July 
1969, it was noted that the veteran presented with complaints 
of cramping and grinding in his hands.  The examiner's 
clinical impression was "doubt rheumatoid arthritis," and 
possible osteoarthritis.  In a chronological record of 
medical care, dated several days later, the examiner's 
impression was minor congenital deformity in the middle 
phalanx bilaterally, that the examiner felt may have been 
responsible for the "clicking" sensation the veteran 
described.  The examiner noted that x-rays showed no evidence 
of arthritis.  

In a physical examination report, dated in June 1970, the 
examining physician reported that the veteran described joint 
stiffness in his hands that had been present for one to one 
and a half years.  The veteran denied occurrences of 
swelling, heat, or limitation of motion other than muscle 
cramping.  There were no systemic symptoms and a joint 
examination was normal.  The examiner's impression was 
possible rheumatoid arthritis, early.  

The veteran's separation examination report, dated in July 
1970, was negative for foot or neck abnormalities.  

In a VA radiology examination report, dated in November 1970, 
the examiner reported that in the right foot, the 1st and 4th 
metatarsals were shortened, which was likely on a congenital 
basis.  The veteran also had a chip fracture off the base of 
the proximal phalanx of the 2nd digit that appeared to be 
fairly recent in origin according to the examiner.  

In a letter dated in January 2002, Dr. D.S. explained that 
the veteran had previously undergone a two-level anterior 
cervical diskectomy and fusion for cervical spondylosis 
followed by posterior cervical microdiskectomy at an adjacent 
level.  The veteran continued to have discomfort in his neck, 
arms, and trunk associated with the protracted flexion and 
rotation of his neck required by the performance of oral 
surgery procedures.  Dr. D.S. explained that he felt the 
discomfort was real, that it markedly limited his ability to 
engage in a profession for which he was trained, and that it 
represented a very significant disability in terms of his 
wage earning ability.    

In a statement dated in April 2003, the veteran stated that 
he first noticed that the practice of dentistry caused 
arthritic symptoms in his neck and back while performing 
under strenuous clinic conditions in Vietnam.  The veteran 
stated that these symptoms ultimately led to the two 
multilevel cervical disc surgeries performed by Dr. D.S., the 
second of which left him totally disabled and unable to 
continue practicing.  

In a treatment report dated in May 1999, Dr. A.B. stated that 
the veteran presented with complaints of paresthesia of the 
left foot of six months duration.  By history, Dr. A.B. noted 
a previous cervical spine surgery in March 1995 and recurrent 
pain in the left arm.  On examination, Dr. A.B. found good 
range of motion of the cervical spine with only mild 
limitation of lateral bending.  Dr. A.B. concluded that the 
left arm and shoulder pain was secondary to cervical 
spondylosis with radiculopathy.  Dr. A.B. stated that the 
veteran experienced the pain in his left arm/shoulder and the 
recurrent paresthesia of the left leg when he worked as a 
periodontist.  

In a report of treatment, dated in February 2002, Dr. A.B. 
stated that the veteran had "significant" cervical 
spondylosis with cervical syndrome and mild left persistent 
radiculopathy status post laminectomy and fusion x2.  Dr. 
A.B. stated that the veteran was totally and permanently 
disabled and would be unable to resume working as a 
periodontist.  

In a letter dated in February 2002, Dr. A.B. stated that most 
of the veteran's symptoms could be attributed to the 
prominent cervical spondylosis (degenerative disease of the 
joints of the neck) status post laminectomy and fusions x2 
along with cervical syndrome (painful tight muscles).   

In a letter dated in August 2003, the veteran stated that his 
arthritis symptoms first manifested while he was in service 
and that the doctors at that time sought to rule out 
rheumatoid arthritis.  The veteran stated that although he 
never had a positive blood test for rheumatoid arthritis, Dr. 
A.B. had told him he was a "sub-clinical" case.  In any 
event, the veteran said, he had generalized osteoarthritis 
that began in 1969 while he was in the military.  

The veteran was provided with a VA examination of the foot 
and spine in January 2004.  In a report of that examination, 
Dr. J.R. indicated that he had reviewed the claims file prior 
to evaluating the veteran.  Dr. J.R. noted by history that at 
the time of his entrance into service, the veteran was found 
to have congenital shortening of the right fourth metatarsal 
toe.  Dr. J.R. also noted the veteran's instances of 
treatment for foot pain in 1969.  

Dr. J.R. also reported the following as described by the 
veteran.  The veteran worked as a dentist until the year 
2000, but then retired medically because of neck problems.  
The veteran had difficulty with his neck in 1969 from the 
activity in service.  Currently, the pain radiated down his 
left arm to the left fourth and fifth finger.  The veteran 
had an operation to the cervical spine in 1993, and again in 
2000.  The veteran continued to have marked limitation of 
motion of the neck and pain.  

Dr. J.R. reported range of motion findings of both the right 
foot and cervical spine obtained from physical examination.  
In the cervical spine, Dr. J.R. found flexion of the neck to 
be to 45 degrees and extension to 30 degrees.  Lateral 
movement was to 45 degrees bilaterally.  The veteran was able 
to tilt the neck to 45 degrees bilaterally.  Upon discussing 
the results from physical examination, Dr. J.R. provided the 
following impression.  The veteran had degenerative disc 
disease of the cervical spine with status post operative 
procedure in 1993 and again in 2000 with continued neck pain 
that radiated into the left arm.  Dr. J.R. described this as 
a moderate disability with progression.  There had been no 
incapacitating episodes.  The veteran also had congenital 
deformity of the right fourth metatarsal with shortening of 
the toe at that location with secondary degenerative joint 
disease of the right foot of moderate disability with 
progression.

In a radiology report, dated in January 2004, the 
interpreting physician stated that x-rays of the right foot 
showed medial deviation of the second toe with subluxation of 
the metatarsal joint.  There were congenitally short first 
and fourth metatarsals, and some degenerative joint disease 
of the first tarsal metatarsal joint.  

Based on the examination, review of the claims file, and 
radiology report, Dr. J.R. concluded that the problem with 
the right foot was congenital in origin and there was no 
record of aggravation during service.  Regarding the neck, 
there was no record of any diagnosis or abnormality while in 
service or in the immediate time thereafter.  The symptoms of 
the cervical spine that the veteran said began in 1969 were 
not reflected in the service medical records.  Dr. J.R. 
concluded that the cervical spine disorder was not thought to 
be a service-connected problem.

In an undated report, Dr. G.P. stated that the veteran had 19 
percent impairment due to his cervical spine disorders.  

In a treatment note dated in February 2003, Dr. A.B. reported 
that the veteran's chief complaint was persistent neck pain 
that began in October 1997.  The veteran had surgeries in 
1993 and 2000, after which the veteran's symptoms improved.  
The veteran, however, continued to have persistent 
paresthesia of the left fifth finger.  

Radiology reports from Southwest Diagnostic Imaging showed 
that the veteran had an MRI in December 2005.  The 
interpreting physician reported that the images showed a 
well-ossified anterior cervical fusion at C5-C6 and at C6-C7, 
degenerative changes at C7-T1, and mild spinal stenosis at 
C4-5 and C3-4 as a result of degenerative changes.  

In a letter dated in July 2003, staff from Dr. A.B.'s office 
stated that the veteran had been a patient of Dr. A.B.'s 
since October 1987, but that no records prior to May 1999 
were available because records were computerized in 1996 and 
all prior records had been destroyed.   

In a letter dated in July 2006, Dr. A.B., rheumatologist, 
explained that he had treated the veteran for moderately 
severe cervical spondylosis with left cervical radiculopathy 
and lumbar spondylosis since May 1999.  The veteran gave a 
history of having had arthritis in his hands beginning at age 
27 that was diagnosed as early rheumatoid arthritis.  At 
about that same time, the veteran developed prominent 
soreness in his neck, which persisted through the present and 
has been diagnosed as severe cervical spondylosis.  Dr. A.B. 
stated that the symptoms had been of a continuous nature 
since 1970.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§1101, 1112, 1113 (West 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Absent a showing of arthritis 
at the time of separation from service or within the 
statutory presumption period of one year, a veteran may 
nevertheless establish service connection by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).      

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2006).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2005).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2006).  A defect is a structural or inherent 
abnormality or condition which is more or less stationary in 
nature.  VAOPGCPREC 82-90.  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.  

Analysis

Upon reviewing the evidence in its entirety, the Board finds 
that service connection for the right foot disorder must be 
denied.  The medical evidence clearly shows that the veteran 
suffers from a congenital right foot disorder.  The shortened 
4th metatarsal and 4th toe were both noted as congenital 
disabilities in medical records of treatment both during and 
after service.  Moreover, there is no evidence that these 
pre-existing conditions were aggravated in service.  Instead, 
the record includes a medical opinion specifically indicating 
that there was no aggravation of this disability during 
service

Although the veteran is presently shown to have some 
degenerative joint disease of the first tarsal metatarsal 
joint, as reflected in the January 2004 radiology report, 
there is no evidence that this began in service or within the 
presumptive period, or that it is otherwise medically linked 
to an incident or event in service.  There is no evidence 
that the veteran incurred or aggravated a foot disability 
during his active duty service.

Service connection for the veteran's claimed neck condition 
must be denied as well.  The medical evidence shows that the 
veteran currently suffers from cervical spondylosis and 
cervical syndrome, which Dr. A.B. defined as degenerative 
joint disease of the neck and painful tight muscles 
respectively.  The medical evidence also shows that these 
conditions have required two surgeries and have left him 
unable to work.  Despite the severity of his cervical spine 
disorder, the medical evidence does not show that his 
condition is related to active duty service.

Although the service medical records reflect complaints of 
joint pain in the hands, there is no evidence other than his 
own testimony that the veteran experienced neck pain.  
Moreover, although rheumatoid arthritis was suspected, this 
condition was not diagnosed in service or within one year 
thereafter.  The post-service medical records do not reflect 
neck related symptoms for many years after the veteran's 
discharge.  The medical records reflect treatment no earlier 
than 1987, when the veteran began seeing Dr. A.B., 
rheumatologist.  

Although some doctors have suggested that the veteran's 
cervical spondylosis is the result of performing oral 
examinations as a dentist, there is no evidence that such a 
condition is directly related to his military service as 
opposed to his dentistry practice as a civilian.  Moreover, 
as explained above, there is no record that the symptoms 
began during service.      

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

1.  Service connection for congenital condition of the right 
foot (claimed as rheumatoid arthritis and arthritis of the 
feet) is denied.

2.  Service connection for arthritis of the neck is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


